             Case 1:18-cv-10980-ER Document 1 Filed 11/26/18 Page 1 of 15



 UNITED STATES DISTRICT COURT
 SOUTHERN DISTRICT OF NEW YORK
 --------------------------------------------------------------------------x   Civil Action No.
 FREEPLAY MUSIC, LLC,
                                                                               COMPLAINT
                                    Plaintiff,                                 AND
                                                                               JURY DEMAND
                  v.

 RIGOL TECHNOLOGIES USA, INC. and
 RIGOL TECHNOLOGIES, INC.

                                     Defendant.
 --------------------------------------------------------------------------x

        Plaintiff Freeplay Music, LLC (“FPM”), through its undersigned attorneys Abrams,

Fensterman, Fensterman, Eisman, Formato, Ferrara, Wolf & Carone, LLP, complains of

defendants RIGOL Technologies USA, Inc., (“RIGOL USA”) and RIGOL Technologies, Inc.

(‘‘RIGOL CHINA”) (collectively “RIGOL” or “Defendants”) as follows:

                                       NATURE OF THE ACTION

        1.       By this complaint, FPM - a music publisher that has invested and risked money,

time, and energy to develop its catalogue of copyrights-seeks redress for RIGOL’s direct,

contributory and vicarious infringement of FPM’s copyrighted works. RIGOL exploited, without

authorization, five of FPM’s copyrighted sound recordings and compositions by unauthorized

copying and synchronization and benefited from the use of the recordings in connection with the

advertisement of its products.

                                                   PARTIES

        2.       FPM is a Delaware limited liability company, with a principle place of business in

New York, New York.




                                                         1
              Case 1:18-cv-10980-ER Document 1 Filed 11/26/18 Page 2 of 15



         3.      Upon information and belief, RIGOL CHINA is a multinational technology

company headquartered at No. 156, Cai He Village, Sha He Town, Chang Ping District, Beijing,

China.

         4.      Upon information and belief, RIGOL USA is a subsidiary or affiliate of RIGOL

CHINA located in the United States.

         5.      Upon information and belief, RIGOL USA is a corporation for profit duly

organized and existing by virtue of the laws of Ohio and maintains a principal place of business

located at 8140 SW Nimbus Avenue, Beaverton, Oregon.

                                JURISDICTION AND VENUE

         6.      FPM’s claims arise under the Copyright Act, 17 U.S.C. §§ 101 et seq. Subject

matter jurisdiction over this action is conferred upon this Court by 28 U.S.C. §§ 1331 and 1338.

         7.      The Court has personal jurisdiction over RIGOL USA and RIGOL CHINA

pursuant to New York Civil Practice Law and Rules §§ 302(1), (2) and (3) et seq. because upon

information and belief, they derive substantial revenue from interstate commerce, conduct business

over the internet, and have performed acts causing harm to FPM, including infringing copyrights

belonging to FPM, a domiciliary of New York, which give rise to this action.

         8.      Upon information and belief, Defendant RIGOL USA continuously and

systematically transacted business within the state of New York by selling, distributing and/or

servicing its goods therein.

         9.      Upon information and belief, Defendant RIGOL USA has committed a tortious act

of copyright infringement within the state of New York.




                                                2
          Case 1:18-cv-10980-ER Document 1 Filed 11/26/18 Page 3 of 15



       10.     Upon information and belief, Defendant RIGOL USA has committed a tortious act

of copyright infringement without the state of New York causing injury to FPM, a resident and

domiciliary of New York.

       11.     Upon information and belief, Defendant RIGOL USA regularly does or solicits

business, and engages in a persistent course of conduct, or derives substantial revenue from goods

used or consumed and services rendered, in the state of New York.

       12.     Defendant RIGOL USA expects or should reasonably expect its acts of copyright

infringement to have consequences in the state of New York and derives substantial revenue from

interstate or international commerce.

       13.     Upon information and belief, RIGOL USA has continuously and systematically

transacted business within the State of New York by operating and maintaining an interactive

website that allows for the transaction of business with customers located therein.

       14.     Upon information and belief, Defendant RIGOL CHINA continuously and

systematically transacted business within the State of New York by selling, distributing and/or

servicing its goods therein.

       15.     Upon information and belief, Defendant RIGOL CHINA has committed a tortious

act of copyright infringement within the state of New York.

       16.     Upon information and belief, Defendant RIGOL CHINA has committed a tortious

act of copyright infringement without the state of New York causing injury to FPM, a resident and

domiciliary of New York.

       17.     Upon information and belief, Defendant RIGOL CHINA regularly does or solicits

business, and engages in a persistent course of conduct, or derives substantial revenue from goods

used or consumed and services rendered, in the state of New York.




                                                3
          Case 1:18-cv-10980-ER Document 1 Filed 11/26/18 Page 4 of 15



       18.     Defendant RIGOL CHINA expects or should reasonably expect its acts of

copyright infringement to have consequences in the state of New York and derives substantial

revenue from interstate or international commerce.

       19.     Upon information and belief, RIGOL CHINA has continuously and systematically

transacted business within the state of New York by operating and maintaining an interactive

website that allows for the transaction of business with customers located therein.

       20.     This court has supplemental jurisdiction over the New York common law claims

asserted herein under 28 USC §§ 1331, 1332 and 1338.

       21.     Venue in this District is proper under 28 U.S.C. §§ 1391(d) and 1400(a).

                                   FPM AND ITS BUSINESS

       22.     In 2001, Scott Schreer, one of America’s most prolific and performed TV

composers and producers, launched FPM, a high quality online music library. Schreer, whose

credits include, among many others, the NFL on Fox theme, is also a contributing composer to a

portion of FPM’s catalogue.

       23.     FPM makes its catalogue available on its website for users to synchronize with

audiovisual works. To download and use music, a user must obtain a license that corresponds to

the intended type of use by the user (i.e., personal, commercial, etc.). The cost of such license

varies depending on the type of use.

       24.     With over 200,000,000 impressions to its website as of 2013, FPM is one of the

most widely trafficked production music libraries in the industry. Since August 2013, FPM has

issued over 3.5 million licenses to the copyrighted music in its library.

       25.     All use of FPM’s music requires a license.




                                                 4
            Case 1:18-cv-10980-ER Document 1 Filed 11/26/18 Page 5 of 15



          26.     When a user logs on to FPM’s website, http://www.freeplaymusic.com/, the user is

presented with a variety of choices and thousands of musical works (i.e., sound recordings and the

underlying musical compositions), all of which are available for certain types of exploitation. Once

the user chooses the desired musical work and selects “Add to Cart,” the user is prompted to choose

a license type:




  06:16                                                                                        Terms of Use
             YouTube
               Business Use- YouTube (unlimited URLs}(1 Year(s), $250.00)
               Personal use on YouTube only(99 Year(s), 50.00)
             Business
               Multimedia Unlimited (non-broadcast) (worldwide](1 Year(s), $250.00)
                                                                                      r---.q
           -1 Music on Hold [single track](1 Year(s), $25.00)
               Web Page Use(1 Year(s), $100.00)
               Multimedia one use (non-broadcast) (worldwide](1 Day(s), $50.00)
                                                                                      f.ꞏ!:’
               Game/App Use(1 Year(s).$150.00)
             Education
               In-Classroom use(99 Year(s), $0.00)
             Film
               Commercial Film Festival track)(7 Day(s), $50.00)
               Commercial Unlimited Film Festivals (per track)(1 Year(s), $150.00}
               Student Film Festival (non commercial)(1 Year(s). $0.99)
               Professional Use (per track)(1 Year(s), $500.00}
               lndie trailer (theatrical and web) (US Only)(1 Year(s}, $250.00}
             Internet
               Personal use (Social Media)- non promotional (99 Year(s). $0.99)


          27.     The user cannot “Proceed to Checkout” without choosing a license type.

          28.     Once the user chooses a license and decides to “Proceed to Checkout’ a window

opens displaying the “FPM License,” requiring the user to enter an email address confirming that

he or she has read the terms of the license. A copy of the license is then e-mailed to the

confirmation address entered by the user.

          29.     Until 2013, any exploitation of FPM’s music “posted on a website” required a paid

license. After 2013, a user could obtain a free license to use certain music in FPM’s catalogue on

YouTube, provided it was for “personal use only.” Any “business use” of FPM’s music requires

a paid license.




                                                              5
           Case 1:18-cv-10980-ER Document 1 Filed 11/26/18 Page 6 of 15



                                     THE RIGOL DEFENDANTS

         30.        Upon information and belief RIGOL is a multinational corporation engaged in the

development, manufacturing, selling and servicing of electronic test equipment.

         31.        According to RIGOL’s own website, https://www.rigolna.com/about-us/RIGOL,

 RIGOL has over four hundred employees, maintains offices in China, Germany and the United

 States of America and does business in over sixty countries.

         32.        Upon information and belief, RIGOL markets its products in various ways,

including through audio-visual works. Upon information and belief, RIGOL has published some

of these audio-visual works on different internet sites, including, but not limited to, the internet

site hosted by YouTube.

               THE FPM COPYRIGHTS AT ISSUE AND RIGOL’S UNAUTHORIZED
                                  EXPLOITATION

         33.        FPM is the exclusive owner of the registered copyrights (the “FPM Copyrights”) in

and to the musical compositions and sound recordings (the “FPM’s Copyrighted Music”) set forth

below:

               a)       “Highway Five”, Registration No. 337-205;

               b)       “Can Do”, Registration No. 333-637;

               c)       “English Channel”, Registration No. 335-678;

               d)       ‘‘Topaz”, Registration No. 337-144;

               e)       “Clear”, Registration No. 333-651;

         Copyright Certifications for FPM’s Copyrighted Music are sequentially annexed hereto

as Exhibits “A”-“E”.

         34.        From March 5, 2014 to February 7, 2017, RIGOL has engaged in at least five uses

of the FPM Copyrights.




                                                    6
           Case 1:18-cv-10980-ER Document 1 Filed 11/26/18 Page 7 of 15



               a) FPM’s copyrighted musical work “Highway Five” was exploited on the

                  www.youtube.com website.

               b) FPM’s   copyrighted   musical   work    “Can   Do”   was     exploited   on   the

                  www.youtube.com website.

               c) FPM’s copyrighted musical work “English Channel” was exploited on the

                  www.youtube.com and www.facebook.com/RIGOL.Technologies websites.

               d) FPM’s copyrighted musical work “Topaz” was exploited on the www.youtube.com

                  and www.facebook.com/RIGOL.Technologies websites.

               e) FPM’s copyrighted musical work “Clear” was exploited on the www.youtube.com

                  and www.facebook.com/RIGOL.Technologies websites.

         35.      Upon information and belief, RIGOL created, posted, or caused to be posted, the

videos identified in the preceding paragraph.

         36.      RIGOL did not receive a license to exploit any of FPM’s Copyrighted Music.

         37.      Upon information and belief, RIGOL copied and publicly performed FPM’s

Copyrighted Music, through among other things, digital transmissions on the websites set forth

above.

         38.      Upon information and belief, at all relevant times, RIGOL maintained editorial

control for content performed and/or copied on the websites set forth above.

         39.      On multiple occasions FPM’s agent, TuneSat, LLC (“TuneSat”) and others acting

on its behalf, sent correspondence to RIGOL identifying RIGOL’s use of FPM’s Copyrighted

Music, and requesting that RIGOL contact TuneSat to either provide proof of its valid use of

FPM’s Copyrighted Music or to resolve, what is otherwise, RIGOL ‘s copyright infringement.




                                                  7
          Case 1:18-cv-10980-ER Document 1 Filed 11/26/18 Page 8 of 15



       40.     Despite being notified that it was using FPM’s Copyrighted Music without

authorization, RIGOL willfully and intentional ignored FPM’s correspondence and continued to

use the Copyrighted Music without authorization from FPM.

                                            COUNT I

                              COPYRIGHT INFRINGEMENT
                        (Against Both RIGOL CHINA and RIGOL USA)

       41.     FPM incorporates the allegations set forth in paragraphs 1 through 40 hereof,

inclusive, as though the same were set forth herein.

       42.     This cause of action arises under 17 U.S.C. § 501.

       43.     Each of the FPM Copyrights were registered with the United States Copyright

Office either by FPM or its predecessor-in-interest.

       44.     At all times relevant, FPM has owned FPM’s Copyrighted Music and has been the

only owner of the exclusive rights provided under 17 U.S.C. § 106.

       45.     Each of the musical works covered by the FPM Copyrights is an original work of

authorship and constitutes copyrightable subject matter within the meaning of 17 U.S.C. § 102.

       46.     FPM has never granted RIGOL the right, or otherwise authorized RIGOL, to

exploit FPM’s Copyrighted Music.

       47.     By creating, copying, synchronizing and publishing videos containing FPM’s

Copyrighted Music, RIGOL’s acts violate FPM’s exclusive rights under 17 U.S.C. §106.

       48.     RIGOL’s infringement of the FPM Copyrighted Music is and has been willful,

intentional, purposeful, and/or in disregard of FPM’s rights.

       49.     By reason of Defendants’ continued willful infringement, FPM has sustained and

will continue to sustain substantial injury, loss and damage to its ownership rights in FPM’s

Copyrighted Music.



                                                 8
          Case 1:18-cv-10980-ER Document 1 Filed 11/26/18 Page 9 of 15



       50.      By reason of Defendants’ willful infringement, FPM has sustained irreparable

harm that cannot be remedied by monetary damages alone.

       51.      FPM is entitled to an injunction restraining Defendants, t h e ir officers, directors,

agents, employees, representatives, and all persons acting in concert with them, from further

engaging in such acts of copyright infringement.

       52.      Pursuant to 17 U.S .C.§ 504(c), FPM is further entitled to recover from Defendant

up to $150,000.00 in statutory damages for each work as a result of Defendant's acts of copyright

infringement. Such damages are not readably ascertainable but – based on the pervasive and

willful nature of the infringement - are believed to be in excess of one million five hundred

thousand dollars ($1,500,000).

       53.      Pursuant to 17 U.S.C. § 505, FPM is further entitled to recover from Defendants

the reasonable attorney’s fees and legal costs incurred as a result of Defendants’ acts of copyright

infringement.

                                             COUNT II

                        VICARIOUS COPYRIGHT INFRINGEMENT
                                (Against RIGOL CHINA)

       54.      FPM incorporates the allegations set forth in paragraphs 1 through 53 hereof,

inclusive, as though the same were set forth herein.

       55.      Upon information and belief RIGOL CHINA is a parent company of RIGOL USA.

       56.      Upon information and belief, RIGOL USA is a wholly owned subsidiary of RIGOL

CHINA.

       57.      Upon information and belief, RIGOL CHINA dominates the management of

RIGOL USA.




                                                   9
             Case 1:18-cv-10980-ER Document 1 Filed 11/26/18 Page 10 of 15



       58.       Upon information and belief, at all times relevant to this Complaint, RIGOL

CHINA had the right and ability to supervise and/or control the infringing conduct of its subsidiary,

RIGOL USA, due to parent-subsidiary relationship between the companies, but it has failed to

exercise such supervision and/or control.

       59.       As a direct and proximate result of such failure, RIGOL USA has infringed FPM’s

Copyrighted Music, as set forth above.

       60.       Upon information and belief, at all times relevant to this Complaint, RIGOL

CHINA derived substantial financial benefit from infringements of FPM’s copyrights by RIGOL

USA.

       61.       The above-mentioned acts of infringement by RIGOL have been willful, intentional

and purposeful in disregard of, and with indifference to, the rights of FPM.

       62.       RIGOL CHINA’s conduct, as alleged, constitutes vicarious infringement of

plaintiffs’ copyrights and exclusive rights under copyright, in violation of 17 U.S.C. § 106, 17

U.S.C. § 115, and 17 U.S.C. § 501.

       63.       As a direct and proximate result of RIGOL CHINA’s vicarious infringement of

FPM’s copyrights, FPM is entitled to damages pursuant to 17 U.S.C. § 504(b) for each work

infringed.

       64.       Pursuant to 17 U.S.C.§ 504(c), FPM is further entitled to recover from RIGOL

CHINA up to $150,000.00 in statutory damages for each work as a result of RIGOL CHINA’S

acts of vicarious copyright infringement. Such damages are not readably ascertainable but - based

on the pervasive and willful nature of the infringement - are believed to be in excess of one million

five hundred thousand dollars ($1,500,000).




                                                 10
            Case 1:18-cv-10980-ER Document 1 Filed 11/26/18 Page 11 of 15



       65.      Pursuant to 17 U.S.C. § 504, FPM is further entitled to recover from Defendant

RIGOL CHINA the reasonable attorneys’ fees and legal costs incurred as a result of Defendant

RIGOL CHINA’s acts of vicarious copyright infringement.

                                           COUNT III

                     CONTRIBUTORY COPYRIGHT INFRINGEMENT
                       (Against Both RIGOL CHINA and RIGOL USA)

       66.      FPM incorporates the allegations set forth in paragraphs 1 through 65 hereof,

inclusive, as though the same were set forth herein.

       67.      Upon information and belief, Defendants knowingly and systematically induced,

caused, materially contributed to, had reason to know of and participated in, the infringement of

FPM’s exclusive rights under 17 U.S.C. § 106 by the unauthorized copying, reproduction,

synchronization, distribution and/or performance of FPM’s Copyrighted Music by Defendants’

affiliates, subsidiaries, and/or parent company in video advertisements and video content located

on websites owned or controlled by such affiliates, subsidiaries, and/or parent company, and on

the popular YouTube social media websites (www.youtube.com and www.facebook.com) and

other websites owned or controlled by Defendants.

       68.      Defendants’ affiliates, subsidiaries, and/or parent company used FPM’s Songs,

without authorization or license, to advertise, market, and promote their respective goods and

services.

       69.      At no time has FPM authorized Defendants, their affiliates, subsidiaries and/or

parent company to copy, reproduce, synchronize, distribute and/or perform any of FPM’s

Copyrighted Music.




                                                11
          Case 1:18-cv-10980-ER Document 1 Filed 11/26/18 Page 12 of 15



       70.     Shortly after FPM became aware of the unauthorized and unlicensed use of FPM’s

Copyrighted Music by Defendants, their affiliates, subsidiaries, and/or parent company, it

contacted Defendants and demanded that Defendants cease and desist their infringing activities.

       71.     FPM’s agent and copyright administrator, TuneSat, LLC, sent multiple letters to

Defendants alerting Defendants that their affiliates, subsidiary, and/or parent company were

engaged in unauthorized and unlicensed use of FPM’s Copyrighted Music and demanded that they

cease and desist from all such unauthorized uses.

       72.     Upon information and belief, despite receipt of multiple “cease and desist” notices,

Defendants failed and willfully refused to stop their affiliates, subsidiary, and/or parent company

from engaging in unauthorized use of FPM’s Copyrighted Music.

       73.     Upon information and belief, despite being on notice that the uses of FPM’s

Copyrighted Music by Defendants, their affiliates, subsidiaries, and/or parent company were not

authorized, Defendants continued to allow their acts of infringement and use of FPM’s

Copyrighted Music to advertise, market and/or promote their respective goods and services.

       74.     Upon information and belief, through their actions and/or inaction, Defendants

knowingly induced, caused or materially contributed to copyright infringement by the other and

each should be held liable as a contributory infringer.

       75.     Defendants contributed to the violation of FPM’s rights under 17 U.S.C. §501.

       76.     Pursuant to 17 U.S.C.§ 504(c), FPM is further entitled to recover from Defendant

up to $150,000.00 in statutory damages for each work as a result of Defendants’ acts of

contributory copyright infringement. Such damages are not readably ascertainable but - based on

the pervasive and willful nature of the infringement - are believed to be in excess of one million

five hundred thousand dollars ($1,500,000).




                                                12
         Case 1:18-cv-10980-ER Document 1 Filed 11/26/18 Page 13 of 15



       77.     Pursuant to 17 U.S.C .§ 504, FPM is further entitled to recover from Defendants

the reasonable attorneys’ fees and legal costs incurred as a result of Defendants’ acts of

contributory copyright infringement.

                                               COUNT IV

                                       UNJUST ENRICHMENT
                             (Against Both RIGOL CHINA and RIGOL USA)

       78.     FPM incorporates the allegations set forth in paragraphs 1 through 77 hereof,

inclusive, as though the same were set forth herein.

       79.     Upon information and belief, Defendants, without the consent of FPM, exploited

FPM’s Copyrighted Music by creating, copying, synchronizing and publishing videos containing

FPM’s Copyrighted Music.

       80.     Defendants’ acts violate FPM’s exclusive rights under 17 U.S.C. §106.

       81.     Defendants’ infringement of FPM Copyrighted Music is and has been willful,

intentional, purposeful, and/or in disregard of FPM’s rights.

       82.     By reason of Defendants’ acts as alleged above, Defendants have been unjustly

enriched at FPM’s expense under such circumstances that in equity and good conscience require

that Defendants should make restitution to FPM.

       83.     The amount of damages resulting from Defendants’ unjust enrichment are not

readably ascertainable but - based on the pervasive and willful nature of the infringement - are

believed to be in excess of one million five hundred thousand dollars ($1,500,000).




                                                13
  Case 1:18-cv-10980-ER Document 1 Filed 11/26/18 Page 14 of 15



                           PRAYER FOR RELIEF

WHEREFORE, FPM respectfully prays for judgment against Defendants as follows:

1) Enter judgment that Defendants have infringed the copyrights in and to FPM’s

   Copyrighted Music pursuant to the U.S. Copyright Act of 1976, as amended, 17 U.S.C.

   § 101, et seq.;

2) Enter a permanent injunction ordering Defendants and each of its agents, officers,

   employees, representatives, successors, assign, attorneys and all other person acting

   for, or on behalf of, Defendants, or in concert or participation with Defendants, be

   preliminarily and permanently enjoined from reproducing , publicly distributing,

   publicly performing, publicly displaying, publicly performing or preparing derivative

   works based on, or in any other way using FPM’s Copyrighted Music;

3) Enter judgment that Defendants have contributorily infringed the copyrights in and to

   FPM’s Copyrighted Music pursuant to the U.S. Copyright Act of 1976, as amended,

   17 U.S.C. § 101, et seq.;

4) Enter judgment that Defendant RIGOL CHINA has vicariously infringed FPM’s

   Copyrighted Music pursuant to the U.S. Copyright Act of 1976, as amended, 17 U.S.C.

   § 101, et seq.;

5) Enter judgment that Defendants were unjustly enriched by infringing the copyrights in

   and to FPM’s Copyrighted Music and should make restitution to FPM in an amount

   not readily ascertainable but believed to be in excess of one million five hundred

   thousand dollars ($1,500,000).

6) Order that FPM be awarded , at its election, all damages caused by the acts forming

   the basis of this Complaint, including without limitation an award of statutory



                                       14
        Case 1:18-cv-10980-ER Document 1 Filed 11/26/18 Page 15 of 15



         damages pursuant to 17 U.S.C. § 504 and actual damages in an amount not readily

         ascertainable but believed to be in excess of one million five hundred thousand dollars

         ($1,500,000);

      7) Order that Defendants be required to pay to FPM the costs of this action and FPM’s

         reasonable attorneys' fees pursuant to 17 U.S.C. § 505; and

      8) Order that Defendants be required to pay to FPM prejudgment interest at the

         statutory rate; and

      9) Grant all such other and further relief to FPM as the Court may deem just and

         appropriate.

                               DEMAND FOR JURY TRIAL

             FPM requests a trial by jury on all issues so triable.

Dated: Lake Success, New York
       November 21, 2018
                                            ABRAMS FENSTERMAN, FENSTERMAN,
                                            EISMAN, FORMATO, FERRARA, WOLF
                                            & CARONE, LLP

                                                       Seth L. Berman
                                            By:___/s/______________________
                                                 Seth L. Berman, Esq.
                                                 3 Dakota Drive, Suite 300
                                                 Lake Success, New York 11042
                                                 (516) 328-2300
                                                 sberman@abramslaw.com
                                                 Attorneys for Plaintiff
TO:   RIGOL TECHNOLOGIES, INC.
      No. 156, Cai He Village
      Sha He Town, Chang Ping District
      Beijing, China

      RIGOL TECHNOLOGIES USA, INC.
      8140 SW Nimbus Avenue
      Beaverton, Oregon 97008




                                               15
